Exhibit 10.6

 

MANAGEMENT AND ADMINISTRATIVE SERVICES AGREEMENT

 

between

 

Stocksfield Limited

 

and

 

iOra Software Limited

 

 

 

 

 1 

 

 

THIS MANAGEMENT AND ADMINISTRATIVE SERVICES AGREEMENT (the “Agreement”) is
entered into on 13th February 2017 and is effective as of the Effective Date set
forth below.

BETWEEN:

(1)Stocksfield Limited, a company incorporated in England and Wales under
company number 07407915, whose registered office is Chapel House, 1-3 Chapel
Street, Guildford, Surrey, GU1 3UH (the “Manager”),

 AND

(2)iOra Software Limited, a company incorporated in England and Wales under
company number 06355415, whose registered office is First Floor, 5 Meridian
Office Park, Osborn Way, Hook, Hampshire, RG27 9HY (the “Company”)



(hereinafter jointly referred to as the “Parties” and, individually, as a
“Party”).

 

WHEREAS, the Company wishes to engage the Manager to provide certain management
and administrative support services to the Company on the terms set out herein.

 

NOW THEREFORE, the Parties have agreed as follows:

 

1.        APPOINTMENT AND EFFECTIVE DATE

 

1.1The Company hereby confirms the appointment of the Manager to provide the
general assistance and management services specified in this Agreement (the
“Management Services”) to the Company and the subsidiaries of the Company listed
on Schedule 1 to this Agreement, subject to the terms and conditions set forth
in this Agreement, and the Manager accepts such appointment.      1.2 The
effective date of this Agreement shall be 1st November 2016.

 

2.        BOARD OF DIRECTORS

 

2.1The Manager shall always act in accordance with the direction of the Board of
Directors of the Company (the “Board”) in providing the Management Services
under this Agreement.

 

2.2The Board may revoke any authorization granted to the Manager at any time in
its sole discretion.

 

2.3For clarity, no authority of the Board is delegated to the Manager by this
Agreement.

 

3.        SERVICES

 

3.1The Manager shall, throughout the term of this Agreement, provide such
Management Services as the Company from time to time may specify.

 



3.2 Without prejudice to the generality of the foregoing, the Manager shall
provide the following services to the Company:

 



 2 

 



 

3.2.1Corporate Governance Services

 

The Manager shall assist the Company in the provision of general company
secretarial services, including, but not limited to, keeping statutory books and
records, convening meetings of the members of the Company, and meetings of the
Boards of Directors and the shareholders of the subsidiaries of the Company and
preparing adequate documentation for such meetings.

 



3.2.2Company Records

 

(a)The Manager shall be responsible for the safekeeping and professional filing
of all original corporate documents of the Company and subsidiaries of the
Company.

 

(b)The Manager shall establish and maintain an adequate and accessible archive
either (or both) in electronic form or physical form of all documents relevant
to the Company’s business.

 

 3.2.3

Treasury Services

      Subject to the terms of any pooling arrangements which may exist in
relation to the Company and its assets:

 

(a)The Manager may be authorized to operate the Company’s bank accounts in
accordance with such principles as the Board from time to time shall approve.
Pursuant to such authorization, the Manager may be entitled to open bank
accounts in the Company’s name and enter into account agreements and all such
other contracts or agreements as shall be required by the banks and others for
this purpose.



 

(b)The Manager shall be authorized to collect all amounts due from third parties
to the Company on the Company’s behalf and shall be responsible for the
establishment and follow-up of efficient procedures for the purpose of
collecting any overdue amounts.

 

(c)The Manager shall arrange for the Company to settle its debts and accounts
payable to third parties as such fall due, while pursuing a satisfactory
solution of any dispute in relation thereto on the Company’s behalf.

 

(d)The Manager shall settle all inter-company accounts between the Company and
other companies in the Stocksfield Group in accordance with such agreements and
other documentation for payments as shall be in existence from time to time.

 



  3.2.4 Financing           The Manager shall assist the Company in all matters
relevant to the financing of the Company’s activities, including the
identification of sources of potential financing, negotiation of financing
arrangements, and coordination of financing with other Stocksfield Group
companies for the benefit of the Company.

 



 3 

 



  



  3.2.5 Insurance           The Manager shall arrange to insure the vessels
owned by the Company or its subsidiaries in accordance with the general
guidelines and policies from time to time in force for coverage, insurers and
terms for the insurance of vessels controlled by the Stocksfield Group. The
Manager shall provide advice and assistance to the Company in filing and
managing claims under all insurance policies procured for the vessels owned by
the company or its subsidiaries (the “Vessels”) and the Company. The Manager
shall provide general advice and assistance to the Company in the procurement of
other insurance as may be necessary or prudent in order to comply with legal or
contractual requirements, or otherwise prudently insure the risks of the
Company.         3.2.6 Sale and Purchase of Assets

 

(a)The Manager shall, in accordance with instructions from the Board, supervise
the sale and purchase of assets on the Company’s behalf, including the
completion of such transactions.

 

(b)In respect of any sale or purchase of an asset, the Manager shall provide
assistance which shall include, but not be limited to, arranging the financing
in the case of a purchase and, if necessary, renegotiating existing financing,
and in the case of a sale or purchase, arranging other contractual agreements
required by the transaction and the general completion of the specific
transaction.

 

(c)The Manager shall assist the Board in reviewing the market for sale and
purchase of assets and providing the Company with recommendations in this
respect. Any contracts related to a sale or purchase of an asset shall always be
subject to the final approval of the Board.

 



  3.2.7 Disputes           The Manager shall provide general advice and
assistance in the prosecution or defense of any and all legal proceedings by or
against the Company, on the Company’s behalf and follow up the same in
accordance with such instructions as shall be provided to the Manager in this
respect by the Company.

 



  3.2.8 Marketing Services           The Manager shall provide advice and
assistance in the marketing of the Company’s products and services.



 



  3.2.9 General Administrative Services           The Manager shall cause
certain of its officers or other employees as the Board may from time to time
request (collectively, the “Manager’s Employees”) to perform as officers of the
Company or provide such general administrative services as may be required by
the Company including accounting services, legal services, human resources,
access to and consolidation of information, and advice and assistance in the
general administration and management of the business, with all of the duties of
officers of the Company as provided by the Board of Directors of the Company
subject to the sole direction of the Board of Directors of the Company and
subject to Section 9 hereof.











 4 

 



 

4.        GENERAL CONDITIONS

 

The Manager shall be entitled to provide management services to other companies
or entities. Such entities can either be other companies in the Stocksfield
Group or third party entities.

 

5.        COMPENSATION

 

5.1Each calendar month, the Company agrees to reimburse the Manager £35,000
(thirty five thousand pounds) for all costs and expenses reasonably incurred by
the Manager (the “Costs and Expenses”) in connection with the provision of the
Management Services by the Manager to the Company for such calendar month.

 

5.2The Costs and Expenses shall be payable by the Company on a monthly basis,
one month in arrears.

 

5.3Upon request from the Company, the Manager shall produce a statement of the
Costs and Expenses showing how the total calculation recharged to the Company
was made.

 

5.4This compensation will be reviewed by the Company and the Manager six months
from the first Costs and Expenses invoice.

 

6.        INDEMNITY

 

6.1The Company agrees to indemnify and keep the Manager and its officers,
employees, agents and sub-contractors, indemnified against any and all
liabilities, costs, claims, demands, proceedings, charges, actions, suits or
expenses of whatsoever kind or character that may be incurred or suffered by any
of them howsoever arising (other than by reason of fraud, gross negligence or
wilful misconduct on the part of the Manager or any of its officers, employees,
agents or sub-contractors,) in connection with the provisions of the Management
Services or the performance of its duties hereunder. The Manager shall not be
required to take any legal action on behalf of the Company unless being fully
indemnified (to its reasonable satisfaction) for all costs and liabilities
likely to be incurred or suffered by it as a consequence thereof.

 

6.2The indemnities provided by the Company hereunder shall cover all reasonable
costs and expenses payable or incurred by the Manager in connection with any
claims.

 

6.3To the extent the Manager is entitled to claim any indemnity in respect of
amounts paid or discharged by the Manager pursuant to this Agreement, these
indemnities shall take effect as an obligation of the Company to reimburse the
Manager for making such payment or affecting such discharge.

 



 5 

 

 

7.        TERM AND TERMINATION

 

This Agreement shall have an initial term of six (6) months unless terminated
with thirty days written notice from one party to the other.

 

8.        MISCELLANEOUS

 

This Agreement may be executed in one or more signed counterparts, facsimile or
otherwise, which shall together form one instrument.



9.        GOVERNING LAW AND JURSIDICTION

This Agreement shall be governed by and interpreted in accordance with English
law. The Courts of England and Wales have exclusive jurisdiction to settle any
disagreements between the two parties.

 

EXECUTED by )

Stocksfield Holdings Limited on behalf of Stocksfield Limited

David Morgan

)



 

acting by a director: ) /s/ David Morgan                     EXECUTED by )

iOra Software Limited

Mark Thompson

)



 

acting by a director: ) /s/ Mark Thompson  



 



 6 

